Case: 17-14546     Date Filed: 01/11/2019   Page: 1 of 15


                                                                         [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-14546
                           ________________________

                   D.C. Docket No. 8:16-cv-00410-CEH-TBM


MARK A. SACCULLO,
as Successor Trustee of the Anthony L.
Saccullo Irrevocable Trust for the benefit
of Mark A. Saccullo,

                                             Plaintiff-Counter Defendant-Appellant,

DOROTHY A. SACCULLO,

                                                      Counter Defendant-Appellant,

TAX COLLECTOR OF CHARLOTTE
COUNTY, FLORIDA,

                                                                Counter Defendant,

                                      versus

UNITED STATES OF AMERICA,

                                         Defendant-Counter Claimant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                               (January 11, 2019)
              Case: 17-14546     Date Filed: 01/11/2019    Page: 2 of 15


Before MARCUS, NEWSOM, and ANDERSON, Circuit Judges.

NEWSOM, Circuit Judge:

      One relic of the English legal tradition holds that, as a general matter, the

sovereign (here, the United States) is not bound by statutes of limitation or subject

to laches. The question before us is how this vestigial rule—nullum tempus

occurrit regi, or, as the parties here call it, the “Summerlin” principle, after United

States v. Summerlin, 310 U.S. 414, 416 (1940)—interacts with a Florida law

designed to correct technical flaws in property-conveyance deeds.

      At issue in this case is whether Fla. Stat. § 95.231, which operates to cure

certain defective deeds after the passage of five years, applies to a parcel on which

the United States has asserted a federal estate-tax lien. Here’s the (very) short

story: In 1998, the appellant’s aging father executed a deed conveying property to

a trust created for the appellant’s benefit—but unfortunately, failed to procure a

second witness, as Florida law requires. Following the appellant’s father’s death in

2005, the United States assessed an estate tax on the property—which it said

remained in the estate despite the attempted conveyance—and, when the tax

remained unpaid, imposed a series of liens. The question here is whether

Summerlin forestalls enforcement of § 95.231’s five-year-cure provision to defeat

the United States’ estate-tax claim. We hold that it does not. Section 95.231 cured

the deed in question, thereby effectuating the intended conveyance and transferring


                                           2
                Case: 17-14546   Date Filed: 01/11/2019   Page: 3 of 15


the property out of the father’s estate, well before the United States’ claim could

have vested. The Florida statute, therefore, didn’t cut off a preexisting claim in a

way that might offend Summerlin; rather, it simply—and validly—prevented that

claim from coming into being in the first place.

                                          I

                                          A

      Mark Saccullo has lived on the property at issue here, the site of his

childhood home, since 1991. In 1998, Mark’s father Anthony, who owned what

we’ll call “the Property” in fee simple, executed a deed that purported to convey it

to the “Anthony L. Saccullo Irrevocable Trust for the benefit of Mark A.

Saccullo.” For the most part, the deed conformed to the necessary formalities, and

it was properly notarized and recorded in December 1998. There was just one

glitch: the deed bore the signature of only one witness, not the two required by Fla.

Stat. § 689.01. That failure effectively negated the conveyance—at least for the

time being, but more on that later—and despite the deed, Anthony retained title to

the Property.

      When Anthony died in December 2005, Mark became the trustee of his

father’s irrevocable trust. Mark filed an estate-tax return and—mistakenly it now

seems—included the Property among the estate’s assets. In 2007, the IRS assessed

an estate tax of almost $1.4 million, apparently under the impression that the estate


                                          3
                Case: 17-14546       Date Filed: 01/11/2019       Page: 4 of 15


still owned the Property. Shortly thereafter, Mark, acting in his capacity as trustee,

conveyed the Property via quitclaim deed to himself and his wife.

       Because the estate-tax liability remained delinquent, the government filed

two tax-lien notices with Charlotte County, Florida—one against the estate in

2012, and another against the Property in 2015. The IRS later administratively

seized the Property and unsuccessfully sought to sell it, as the estate-tax liability

increased to $1.6 million.

                                                B

       After the administrative seizure, Mark filed a quiet-title action in the United

States District Court for the Middle District of Florida, contending that the liens

didn’t cover the Property because it was (in fact) not part of his father’s estate

when he died.1 The government counterclaimed, seeking to foreclose on its liens.

       The government subsequently moved for summary judgment on its

counterclaim arguing, as relevant here, that the Property remained in Anthony’s

estate, and was thus “subject to [the government’s] tax lien” because, as explained

above, “the 1998 deed was not properly witnessed.” 2 In opposing the




1
 Federal question jurisdiction arises under 28 U.S.C. § 2410, which provides that district courts
may hear quiet-title actions concerning property on which the United States has a lien.
2
 The government also argued that the deed was void because it failed to properly identify a
grantee. The district court rejected that argument, and the government does not repeat it here.

                                                4
              Case: 17-14546      Date Filed: 01/11/2019    Page: 5 of 15


government’s motion, Mark relied on Fla. Stat. § 95.231, which, in relevant part,

states that

       [f]ive years after the recording of an instrument required to be
       executed in accordance with s. 689.01 . . . from which it appears that
       the person owning the property attempted to convey [the property],
       . . . the instrument . . . shall be held to have its purported effect to
       convey [the property] . . . as if there had been no lack of . . . witness or
       witnesses . . . in the absence of fraud, adverse possession, or pending
       litigation.

Fla. Stat. § 95.231(1). By dint of that provision, Mark said, “the deed would have

had any defects cured . . . by operation of law” in December 2003, five years after

the deed’s initial recording.

       The district court granted the government’s summary-judgment motion,

holding that despite § 95.231(1) the Property remained in the estate and that the

IRS could therefore foreclose on its liens. First, the court concluded that

§ 95.231(1) did not create good title in the trust because the deed’s missing second

witness was not among the technical defects that the statute operates to cure.

Second, and in any event, the court held that § 95.231(1) is essentially a statute of

limitations, which, under Summerlin, does not bind the United States.

Accordingly, the district court ordered foreclosure and sale of the Property and

required Mark to vacate within 30 days.




                                            5
               Case: 17-14546       Date Filed: 01/11/2019     Page: 6 of 15


       This appeal followed.3 Although we initially denied Mark’s motion to stay

the order of sale pending our review, we later granted his renewed stay motion and

directed the parties to submit supplemental briefing on the question whether Fla.

Stat. § 95.231 “is an ordinary statute of limitations that should be subject to the

rule set forth in United States v. Summerlin, 310 U.S. 414 (1940).”

                                              II

       Before diving too deeply into Summerlin, we need to establish a state-law

baseline: As a matter of Florida property law, who owned what, and when? To

answer that question, we look first to the text of § 95.231. Again, in relevant part,

that statute provides that, absent exceptions that don’t apply here, “[f]ive years

after the recording of an instrument required to be executed in accordance with s.

689.01 . . . from which it appears that the person owning the property attempted to

convey [the property], . . . the instrument . . . shall be held to have its purported

effect to convey [the property] . . . as if there had been no lack of . . . witness or

witnesses.” Fla. Stat. § 95.231(1). The statute goes on, in a separate section, to

state that “no person shall assert any claim to the property against the claimants

under the deed or will or their successors in title” after 20 years. Id. § 95.231(2).




3
 Because this appeal comes to us on summary judgment, we review the district court’s decision
de novo. United States v. Spoor Tr. Of Louise Paxton Gallagher Revocable Tr., 838 F.3d 1197,
1201 (11th Cir. 2016).

                                              6
              Case: 17-14546      Date Filed: 01/11/2019     Page: 7 of 15


      Section 95.231’s second clause—which cuts off claims after 20 years—

plainly falls within Summerlin’s ambit, as it is “clearly a limitations statute.” Earp

& Shriver, Inc. v. Earp, 466 So. 2d 1225, 1227 (Fla. 2d Dist. Ct. App. 1985). But

this case isn’t about the second clause—we are, after all, just now passing the 20-

year mark following the 1998 deed’s initial recording. Rather, this case turns on

the statute’s first clause, which, when read in conjunction with the second, makes

clear that § 95.231 “is not a traditional statute of limitation but is a curative act

with a limitation provision.” Holland v. Hattaway, 438 So. 2d 456, 461 (Fla. 5th

Dist. Ct. App. 1983). The question we must answer is whether Summerlin

nonetheless applies.

                                            A

      First, a threshold issue: Setting aside the United States’ involvement—and

for the moment, Summerlin—is the witness-related defect here the kind of

technicality that § 95.231(1) operates to rectify? The district court held that it

isn’t. The court reasoned that the statute “cannot be used to create title where none

existed” and that the absence of the prescribed number of witnesses rendered the

deed statutorily incurable.

      That is incorrect, as both parties agree. In its brief to us, the government

concedes that “the absence of a required witness signature” did not “invalidate[]

the 1998 deed beyond the reach of [the] statute.” Section 95.231(1) expressly


                                            7
                Case: 17-14546     Date Filed: 01/11/2019   Page: 8 of 15


states that after the requisite five-year period a recorded deed “shall be held to have

its purported effect” despite the “lack of . . . witness or witnesses.” Thus, at least

in the ordinary case, a missing witness is precisely the kind of defect that the

statute was designed to cure.

                                            B

         The parties’ agreement ends there. They diverge over § 95.231(1)’s

operation—in particular when, and how, the statute cures defective deeds. The

dispute here turns on § 95.231(1)’s statement that an otherwise-defective deed

“shall be held to have its purported effect” five years after it is recorded—and, in

particular, how to understand the phrase “shall be held.” Fla. Stat. § 95.231(1).

Mark contends that the statute’s curative properties are automatic and self-

executing—and, therefore, that the once-defective 1998 deed was rendered “valid

by operation of state law in 2003,” five years after the deed was originally

recorded. The government, in contrast, asserts that under § 95.231(1)’s language a

valid cure requires some form of formal adjudication—either judicial or

administrative—before marketable title transfers. As the government put the

matter at oral argument, the term “‘held’ requires a holding.” Oral Argument at

13:23.

         Both readings are plausible. It’s true, as the government asserts, that the

“shall be held” language could be understood to supply a rule of decision for an


                                            8
              Case: 17-14546     Date Filed: 01/11/2019    Page: 9 of 15


adjudicative proceeding, such that the phrase indeed “requires a holding.”

According to one dictionary definition, for instance, “hold” means “to decide in a

judicial ruling,” as in “the court held that the man was sane.” Webster’s Third New

International Dictionary 1078 (2002). But the word “held” is not only, or even

principally, court jargon. “[S]hall be held” could just as sensibly be construed to

mean something like “shall be considered”—to take just one fairly prominent

example, “We hold these truths to be self-evident . . . .” And indeed, the same

dictionary that supplies a court-related definition also—and in fact beforehand—

defines “hold” to mean “consider, regard, think, judge”—as in “held by many to be

the greatest contemporary tennis player.” Id. See also, e.g., Oxford English

Dictionary Online, http://www.oed.com (Dec. 28, 2018) (in relevant part, defining

“hold” to mean, first, “[t]o accept and entertain as true [or] to believe” or “[t]o

think, consider, esteem, regard as,” and, alternatively, to mean “[o]f a judge or

court: [t]o state as an authoritative opinion [or] to law down as a point of law [or]

decide”).

      Happily, it’s not up to us to pick and choose between these competing

constructions of § 95.231(1). We are bound by the Florida courts’ interpretation of

Florida law, see, e.g., Bradshaw v. Richey, 546 U.S. 74, 76 (2005), and although

the Florida Supreme Court hasn’t squarely addressed the specific question before

us, the clear weight of Florida authority favors the held-as-“considered” reading.


                                           9
              Case: 17-14546    Date Filed: 01/11/2019   Page: 10 of 15


Earp & Shriver v. Earp, for instance, involved an appeal from a judgment

“declaring void a deed for”—as here—“lack of subscribing witnesses.” 466 So. 2d

at 1226. The Second DCA reversed, holding—without qualification or intimation

that anything further was required—that “[a]fter the requisite passage of time, the

statute cured the deficiency in subscribing witnesses.” Id. at 1227. Glanville v.

Glanville, 856 So. 2d 1045 (Fla. 5th Dist. Ct. App. 2003), is to the same effect.

There, when a grantor sought to invalidate a deed on the ground that it was not

properly witnessed and acknowledged, the grantee raised § 95.231(1) as an

affirmative defense. Citing Earp with approval, the Fifth DCA held that “the

statute bar[red] the claim” because the suit “was filed more than five years after the

deed was recorded.” Id. at 1047. Taken together, these cases show that, after five

years, the statute not only shields a once-defective deed from judicial attack, but

also—of its own force—affirmatively mends it back to health.

      We hold, then, that Mark didn’t have to go to court to enforce § 95.231(1)’s

curative provision. Instead, the deed was “held”—as in considered—“to have its

purported effect” by operation of law in December 2003, five years after it was

initially recorded.

                                         III

      So where does that leave us vis-à-vis Summerlin? Under Summerlin,

“[w]hen the United States becomes entitled to a claim, acting in its governmental


                                          10
              Case: 17-14546    Date Filed: 01/11/2019    Page: 11 of 15


capacity and asserts its claim in that right, it cannot be deemed to have abdicated

its governmental authority so as to become subject to a state statute putting a time

limit upon enforcement.” Summerlin, 310 U.S. at 417. Put slightly differently,

when a statute of limitations “invalidate[s a] claim of the United States, so that it

cannot be enforced at all,” the time bar—as against the government, anyway—is

unenforceable. Id. In the sections that follow, we first review the doctrine and

underlying policy of the Summerlin rule, and then determine whether the rule

applies in this case.

                                           A

      As noted at the outset, the so-called Summerlin rule dates to well before the

Summerlin decision itself. Riding circuit in an early case, Justice Joseph Story

invoked the rule and, for support, cited English cases and commentaries stretching

back to the 1200s. See United States v. Hoar, 26 F. Cas. 329, 330 (C.C.D. Mass.

1821). The “centuries”-old nullum tempus principle, he observed, sprang from the

concern that the “king is always busied for the public good, and, therefore, has not

leisure to assert his right within the times limited to subjects.” Id. So too in the

young Republic, Story continued, there was a “great public policy of preserving

the public rights, revenues, and property from injury and loss, by the negligence of

public officers.” Id. The Supreme Court later agreed, acknowledging that nullum

tempus survived the Revolution and the founding and inured to the United States as


                                          11
             Case: 17-14546     Date Filed: 01/11/2019   Page: 12 of 15


an “incident[] of . . . sovereignty.” United States v. Thompson, 98 U.S. 486, 489

(1878).

      Over time, courts have made clear that nullum tempus provides a hedge

against, well, bad government. In particular, the rule is founded on the concern

that the public suffers when the government sleeps on its rights. See United States

v. Delgado, 321 F.3d 1338, 1349 (11th Cir. 2003) (“This principle protects public

rights vested in the government for the benefit of all from the inadvertence of the

agents upon which the government must necessarily rely.”) (quotations omitted).

Thus, whereas individual citizens can be penalized for inattentiveness in enforcing

their rights, the United States cannot be. See, e.g., Guaranty Trust Co. of N.Y. v.

United States, 304 U.S. 126, 132 (1938) (“Regardless of the form of government

and independently of the royal prerogative once thought sufficient to justify it, the

rule is supportable now because its benefit and advantage extend to every citizen,

including the defendant, whose plea of laches or limitation it precludes.”).

      Importantly here, the Summerlin principle has its limits. In Guaranty Trust,

for example, the Supreme Court held that the nullum tempus rule is inapplicable

where the United States has not “acquired a right free of a pre-existing infirmity.”
304 U.S. at 142 (citing United States v. Buford, 28 U.S. 12, 29 (1830)). There, for

instance, because the relevant limitations period had expired before the United

States acquired the claim it sought to enforce, nullum tempus did not apply. See


                                          12
             Case: 17-14546     Date Filed: 01/11/2019    Page: 13 of 15


id.; see also United States v. California, 507 U.S. 746, 757–58 (1993) (applying

similar logic in a subrogation claim and holding that “Summerlin is clearly

distinguishable”). As the Ninth Circuit nicely summarized matters in Bresson v.

Commissioner, “[t]aken together, Summerlin and Guaranty Trust suggest two

countervailing principles.” 213 F.3d 1173, 1176 (9th Cir. 2000). “On the one

hand,” the court explained, “if the United States comes into possession of a valid

claim, that claim cannot be ‘cut off’ later by a state statute of limitations.” Id. But

“[o]n the other hand, if a claim already has become infirm (for example, when a

limitations period expires) by the time the United States acquires the purported

right, the rule of Summerlin will not operate to revive the claim.” Id. In short, the

Summerlin principle can’t create rights that do not otherwise exist.

                                           B

      What, then, of this case? Does Summerlin forestall the operation of

§ 95.231(1) or not? Because, following Florida’s lead, we have held that the

statute is self-executing, the question admits of an easy answer. We hold that

Summerlin is inapplicable here because, by operation of § 95.231(1), the Property

dropped out of the estate in December 2003, five years after the deed was

originally recorded—and, importantly, roughly two years before Anthony died,

and thus before any claim asserted by the United States could have accrued.




                                          13
             Case: 17-14546     Date Filed: 01/11/2019    Page: 14 of 15


      As already explained, the Summerlin principle applies only “[w]hen the

United States becomes entitled to a claim.” Summerlin, 310 U.S. at 417. If a valid

claim never materializes—or, as in Guaranty Trust, comes with a “pre-existing

infirmity”—then Summerlin doesn’t come into play. 304 U.S. at 142. Just so here.

The United States’ claim to Anthony’s estate accrued, at the earliest, when he died

in December 2005. But by operation of § 95.231(1), Mark had acquired good title

to the Property two years earlier, in December 2003—five years after the defective

deed was recorded. Accordingly, we do not have here “a situation in which a valid

cause of action had accrued to the United States only to perish later through the

passage of time.” Bresson, 213 F.3d at 1178. Rather, § 95.231(1) prevented the

Property from becoming part of the United States’ “claim” in the first place.

      Not only is this case not within the letter of the Summerlin rule, it is not

within its spirit, either. This isn’t a situation in which the United States missed out

on a claim because some government employee was asleep at the switch and

negligently let a clock run out. Because Mark’s father didn’t die until 2005, no

amount of diligence on the part of the IRS could have made it possible for the

government to acquire a valid estate-tax claim before the deed was statutorily

cured in 2003. As in Guaranty Trust, “the circumstances of the present case admit

of no appeal” to Summerlin’s policy underpinnings, because “[t]here has been no




                                          14
             Case: 17-14546     Date Filed: 01/11/2019    Page: 15 of 15


neglect or delay by the United States or its agents, and it has lost no rights by any

lapse of time.” 304 U.S. at 141.

                                          IV

      In sum, we hold that Fla. Stat. § 95.231(1) cured the deed by operation of

law in December 2003, that the Property was at that point validly transferred to the

trust, and that Summerlin is inapplicable here because by the time the United States

asserted its tax lien the Property no longer remained in the estate. We therefore

reverse the district court’s entry of summary judgment on the United States’

foreclosure claim as to the Property and remand for further proceedings consistent

with this opinion.

      REVERSED AND REMANDED.




                                          15